Citation Nr: 1413917	
Decision Date: 04/01/14    Archive Date: 04/11/14

DOCKET NO.  10-19 561	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE


Entitlement to an increased evaluation above 50 percent for coccidiomycosis. 


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel



INTRODUCTION

The Veteran served on honorable active duty in the United States Army from June 1982 to April 1986.  He thereafter served on honorable active duty in the Pennsylvania Army National Guard from March 1989 to March 1990.  He lastly served a period of uncharacterized active duty for training (ACDUTRA) in the Pennsylvania Army National Guard from November 2005 to February 2006 for a period of 2 months and 27 days. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Baltimore, Maryland, Regional Office of the Department of Veterans Affairs (VA) which, inter alia, reduced the Veteran's evaluation for service-connected coccidiomycosis from 30 percent to noncompensable, effective September 1, 2009.  The Veteran appealed this determination, seeking to restore the compensable evaluation assigned to this pulmonary disease.  The Philadelphia, Pennsylvania, VA Regional Office and Insurance Center (RO) is now the agency of original jurisdiction over the current appeal.

During the course of this appeal, an August 2011 rating decision awarded the Veteran a 50 percent evaluation for coccidiomycosis, effective February 15, 2006.  
     

FINDINGS OF FACT

In November 2011, after the current appeal was perfected to the Board but prior to the promulgation of a decision in the appeal, VA received written notification from the appellant requesting a withdrawal of his appeal for a rating increase for coccidiomycosis.  





CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, this appeal was perfected to the Board in May 2010.  Thereafter, in written correspondence to VA dated in November 2011, the Veteran expressly withdrew his appeal for a rating increase for his service-connected coccidiomycosis.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal of the for a rating increase in excess of 50 percent for coccidiomycosis is dismissed.



		
MICHAEL A. HERMAN
	Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


